Citation Nr: 0117393	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 2, 
1998 for a 30 percent rating for a right knee disability.  

2.  Entitlement to service connection for a left knee 
disability.   

3.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION


The veteran had active military service from September 1965 
to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a signed statement received in November 1999, the veteran 
withdrew his appeal on the issues of entitlement to an 
increased rating for a right knee disability and entitlement 
to a temporary total rating under 38 C.F.R. § 4.30 (2000) 
following a decision by the RO granting those benefits.   

In August 1994 the RO denied the veteran's claim for a total 
rating due to individual unemployability.  The RO notified 
the veteran of that decision by letter dated September 1, 
1994; the veteran did not appeal.  38 C.F.R. § 20.302 (2000).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  As part of the assistance required under the 
VCAA, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The veteran's representative argues that the VA failed to 
comply with the duty to assist the veteran in developing the 
issues in this case and that the case must be remanded, in 
part, to obtain additional medical records identified by the 
veteran.  According to the veteran's testimony at his April 
2001 Board hearing, it appears that there may be additional 
relevant medical records that should be obtained.  
Transcript, pp. 16-22, 26-27 (Apr. 2001).  The veteran also 
testified that he was awarded Social Security Administration 
(SSA) disability benefits in 1988 based, in part, on a 
bilateral knee disability.  Tr., pp. 8, 11-12, 14-15.  He 
further testified that he received medical treatment at the 
Houston, Texas, VA Medical Center, and that he was examined 
by the company doctor in connection with an injury sustained 
while working as a security guard and has additional 
paperwork regarding this matter.  Tr., 21-25.  

Additionally, at the April 2001 hearing, the veteran 
testified that he had been employed as an ironworker until he 
stopped working in 1988.  Tr., p. 5.  The evidence shows the 
veteran worked for the Bridge, Structural and Ornamental Iron 
Workers, Local 67.  He testified that prior to and during 
employment with the Iron Workers Local 67, he did not sustain 
any trauma to his left knee or right hip and he did not have 
any problems until the early 1990s, after he had stopped 
working.  Tr., pp. 6, 11-12.  

Medical evidence from R. Breedlove, MD, shows the veteran 
sustained a work-related right knee injury in December 1984.  
A December 1985 letter from K. Patrick, MD, shows the veteran 
sustained a work-related back injury.  An undated letter from 
L. Valin, MD, shows the veteran sustained work-related 
injuries to his low back and knees on August 27, 1986 and was 
disabled from working at that time.  A November 1986 letter 
from J. Kimelman, DO, shows that the veteran received ongoing 
treatment for the injuries sustained in that work-related 
accident.  The evidence also shows that the veteran has been 
treated by J. Bashara, MD, R. Evans, DO, W. Boulden, MD, and 
R. Nixon, MD.  Finally, the evidence shows that the veteran 
has been treated at the Iowa Lutheran Hospital, Des Moines, 
Iowa, and at the Memorial Hospital Northwest, Houston, Texas.  
A review of the evidence shows that the complete treatment 
records from these doctors and medical facilities have not 
been obtained.  

The representative has argued that when the RO obtained 
medical opinions as to a nexus between the veteran's service-
connected right knee disability and the left knee and right 
hip disabilities for which he now seeks service connection, 
the RO erred by not asking that the matter of possible 
aggravation also be addressed in light the Court's decision 
in Allen v. Brown, 7 Vet. App. 439 (1995).  This matter 
should be remedied.  

It is also argued that because of the change in the law 
brought about by the VCAA, the case must be remanded for due 
process reasons so that the RO can complete the notice and 
duty to assist provisions contained in the new law.  The 
representative argues that there is no discussion in the 
record of VCAA notice and duty to assist provisions; 
therefore, the veteran has not yet had the opportunity to 
provide rebuttal arguments and this is prejudicial to the 
veteran.  

Finally, it is noted that in May 2001 the veteran's 
representative submitted additional medical evidence in 
support of the veteran's claim.  It is a photocopy of a page 
from a medical textbook pertaining to orthopedics.  As 
initial consideration of the additional evidence by the RO 
has not been waived, it should be considered.  38 C.F.R. § 
20.1304(c) (2000).  

In view of the above, this case must be returned to the RO 
for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to his left 
knee and right hip disabilities that have 
not already been obtained.  The evidence 
indicates that there should be additional 
treatment records from Dr. Breedlove, Dr. 
Patrick, Dr. Valin, Dr. Kimelman, Dr. 
Bashara, Dr. Evans, Dr. Boulden, and Dr. 
Nixon, which have not been obtained.  The 
evidence also shows that there are 
additional treatment records at the Iowa 
Lutheran Hospital, Des Moines, Iowa, and 
at the Memorial Hospital Northwest, 
Houston, Texas, which have not been 
obtained.  The veteran testified that he 
received medical treatment at the 
Houston, Texas, VA Medical Center.  The 
evidence shows that the veteran worked 
for the Bridge, Structural and Ornamental 
Iron Workers, Local 67.  Subsequently, he 
worked as a security guard.  The evidence 
indicates that there may be additional 
employment medical records as well as 
worker's compensation claims pertaining 
to the disabilities at issue, which have 
not been obtained.  The veteran should 
provide written releases for the above 
records and the RO should then request 
the records.  The RO should request the 
veteran to provide any additional 
information as to each health care 
provider.  The RO should also make 
reasonable efforts to obtain legible 
copies of the veteran's medical records 
from any other sources adequately 
identified whose records have not 
previously been secured.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  
2.  The RO should obtain all medical 
records associated with the veteran's 
award of SSA disability benefits.  

3.  The RO should contact Dr. Lawrence 
Valin and ask if he can comment further 
on his undated opinion in which he 
stated, in part, "I believe this 
military injury contributed to your 
current disability status and 
specifically to the Right hip 
osteoarthritis and subsequent replacement 
surgery."  Specifically, he should be 
asked to identify the "military injury" 
to which he referred and to give the 
medical basis for concluding that it 
"contributed" to the veteran's right 
hip osteoarthritis and, if applicable, to 
his left knee disability.  Dr. Valin 
should also be asked whether he is a 
specialist in orthopedic surgery or 
rheumatology and, if so, whether he is 
either board certified or board eligible.  

4.  After any additional evidence has 
been associated with the claims file, the 
case should be returned to Dr. C. George, 
who performed the November 1998 VA 
examination for a review of the file and 
an opinion as to whether it is at least 
as likely as not the veteran's left knee 
or right hip disability was permanently 
worsened by his service-connected right 
knee disability and whether, in view of 
any additional evidence since the 
November 1998 examination, (s)he wishes 
to change the November 1998 opinion.  Dr. 
George should also be asked to note any 
medical board certification or 
eligibility.  If Dr. George is not 
available, the case should be referred to 
another doctor, preferably a board 
certified orthopedic surgeon, for an 
opinion on causation and aggravation, 
using the "at least as likely as not" 
standard.  
5.  If the RO is unable to obtain any of 
the evidence sought, it shall notify the 
veteran that it has been unable to obtain 
such evidence by identifying the evidence 
not obtained, explaining the efforts used 
to obtain that evidence, and describing 
any further action to be taken with 
respect to the claim.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible and in 
compliance with the Board's directives.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for a left 
knee disability, a right hip disability 
and entitlement to an effective date 
earlier than July 2, 1998, for a 30 
percent rating for the right knee 
disability disability.  In regard to the 
effective date issue, the RO's attention 
is directed to the representative's 
written argument of May 29, 20001, which 
should be considered.  

9.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertinent to the issue currently on 
appeal.  A reasonable period of time for 
a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  By this remand, 
the Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


